                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                           NO. 5:17-CR-00416-H

UNITED STATES OF AMERICA

             V.



NOE ROSAS AGUILAR


         ORDER OF ·FORFEITURE AS TO PROCEEDS AND
  PRELIMINARY ORDER OF FORFEITURE AS TO OTHER PROPERTY

      WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on August 5, 2019, and the defendant's guilty plea to an offense in violation

of 21 U.S.C. § 846, the Court finds that the following property is hereby forfeifable

pursuant to 21 U.S.C. § 853, to wit:

          a) One Kimber US 9mm pistol, serial number Sll66683, and any and all

             related ammunition;

         b) One 2012 Honda Accord, VIN# 1HGCP2F69CA240356;

         c) One Cadillac Escalade, VIN# 1GYFK63807R285694; and

          d) $200,000.00, an amount that the defendant agreed represents proceeds

             that he personally obtained directly or indirectly as a result of the said

             offenses, and further stipulated that he had by his own acts of omissions

             made these proceeds unavailable and that one or more of the conditions

             to forfeit substitute assets exists as set forth in 21 U.S.C. § 853(p).


                                           1
             It is hereby ORDERED, ADJUDGED and DECREED:

       1.    That based upon the defendant's stipulation that he personally obtained

at least $200,000.00 in proceeds from his violation of 21 U.S.C. § 846, and that he has

by his own acts of omission made the proceeds unavailable, and that one or more of

the conditions to forfeit substitute assets exists as set forth 21 U.S.C. § 853(p), the

United States is entitled to forfeit substitute assets equal to the value of the proceeds

obtained by the defendant, and that such substitute assets shall not exceed

$200,000.00 in value.

       2.    That pursuant to Rule 32.2(e) of the Federal Rules of Criminal

Procedure, the United States may move to amend this Order at any time to substitute

specific property to satisfy this Order of Forfeiture in whole or in part. Any and all

forfeited funds shall be deposited by the U.S. Department of Justice or the U.S.

Department of the Treasury, as soon as located or recovered, into the U.S.

Department of Justice's Asset Forfeiture Fund or the U.S. Department of the

Treasury's Asset Forfeiture Fund in accordance with 28 U.S.C. § 524(c) and 21 U.S.C.

§ 881(e).

       3.    That based upon the Memorandum of Plea Agreement, all of the

defendant's interests in the identified personal property listed herein are herewith

forfeited, subject to the provisions of 21 U.S.C. § 853(n).

       4.    That pursuant to 21 U.S.C. § 853(n), the United States shall publish

notice of this Order and of its intent to dispose of the property in such a manner as


                                            2
 the Attorney General or the Secretary of Treasury directs, by publishing and sending

 notice in the same manner as in civil forfeiture cases, as provided in Supplemental

 Rule G(4).    Any person other than the defendant, having or claiming any legal

 interest in the subject property must file a petition with the Court within 30 days of

 the publication of notice or of receipt of actual notice, whichever is earlier.

        The petition must be signed by the petitioner under penalty of perjury, and

. shall set forth the nature and extent of the petitioner's right, title, or interest in the

 subject property, and any additional facts supporting the petitioner's claim and the

 relief sought.

        5.     That upon adjudication of all third party interests this Court will enter

 a Final Order of Forfeiture pursuant to 21 U.S.C. § 853(n)(6).

        6.     That upon sentencing and issuance of the Judgment and Commitment

 Order, the Clerk of Court is DIRECTED to incorporate a reference to this Order of

 Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

 32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be

 final as to the defendant upon entry.
                                   P-t-
         so ORDERED, this ·if day of November, 201


                                           MALCOL
                                           United States District Judge




                                              3
